 ~A0245B         (Rev. 12/11) Judgment in a Criminal Petty Case                                                                    FILED
                 Sheet 1
                                                                                                                                     "''"' a   !   LULU
                                           UNITED STATES DISTRICT COURT                                                   CLERK US DIS IRIC I c:tJLJRT
                                                                                                                       SOUTHERN DISTH1CT Of CALIFORNIA
                                                  SOUTHERN DISTRICT OF CALIFORNIA                                      BY                          DEPUTY

                         UNITED STATES OF AMERICA                                JUDGMENT IN A
                                             v.                                  CRIMINAL CASE
                                                                                 (For Offenses Committed On or After November I, 1987)
                       ALEJANDRO SALES-ARRELLANO (I)
                                                                                 Case Number: 20CR640-BGS
                                                                                  Erin Snider (FD)
                                                                                 Defendant's Attorney
 REGISTRATION NO. 926 I 9298

•THE DEFENDANT:
 lgJ pleaded guilty to count(s) I of the Superseding Information
 D    was found guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _...:__ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s),. which involve the following offense(s):
                                                                                                                Count
 Title & Section                                               Nature of Offense                               Number(s)
 8:1325                                              Improper Attempted Entry by an Alien
                                                                            (Misdemeanor)




            The defendant is sentenced as provided in pages 2 through --=2 _ _ of this judgment. ·

D The defendant has been found not guilty on count(s), _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
1K] Count(s) Underlying Infonnation                                              is [g} areO dismissed on the motion of the United States.
lgJ Assessment: $ l 0- WAIVED


igJ   Fine waived                                   D Forfeiture pursuant to order filed                                             included herein.
            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change of name, residence,
      or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution, the
      defendant shall notify the court and United States Attorney of any material change in the defendant's economic circumstances.
                                                                                    March 3 I, 2020




                                                                                   HON. BERNARD G. SKOMAL
                                                                                   UNITED STATES MAGISTRATE JUDGE


                                                                                                                                             20CR640-BGS
AO 245B      (Rev. 1211 I) Judgment in Criminal Petty Case
             Sheet 2 - Imprisonment

                                                                                                        Judgment - Page   2     of    2
 DEFENDANT:               ALEJANDRO SALES-ARRELLANO (!)
 CASE NUMBER: 20CR640-BGS
                                                                 IMPRISONMENT
          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of
           Time Served



       D Sentence imposed pursuant to Title 8 USC Section ! 326(b).
       D The court makes the following recommendations to the Bureau of Prisons:



       D The defendant is remanded to the custo.dy of the United States Marshal.
       D The defendant shall surrender to the United States Marshal for this district:
             Oat ________ Oa.m.                                      Or.m.      on _ _ _ _ _ _ _ _ _ _ __

                 as notified by the United States Marshal.

       D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            •------------------------
            •    as notified by the United States Marshal.
            D as notified by the Probation or Pretrial Services Office.

                                                                        RETURN

 I have executed this judgment as follows:

           Defendant delivered on                                                           to

  at                                                         with a certified copy of this judgment.


                                                                                                       UNITED ST ATES MARSHAL


                                                                              By-----= ========------
                                                                                     DEPUTY UNITED ST ATES MARSHAL




                                                                                                                                20CR640-BGS
